Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
Examiner notes claim(s) 1 and 9 as amended, overcome the 35 USC § 112 rejection. Therefore the rejection is accordingly withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-6, 9-11, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei (US 20180285636 A1) in view of Yokoyama (US 20210200301 A1).
Regarding claim 1, Fei teaches an electronic apparatus comprising: a display; a camera in which the display displays an image (fig. 1); and a processor (fig. 2A) 
Fei fails to teach identify whether the detected user body touches the rendered virtual object based on the estimated plurality of joint coordinates and change a transparency of one area the rendered virtual object corresponding to the touch.
In the same field of VR/AR, Yokoyama teaches identify whether the detected user body touches the rendered virtual object based on the estimated plurality of joint coordinates and change a transparency of one area the rendered virtual object corresponding to the touch (e.g. The technology of the present disclosure relates to an information processing system that performs an operation associated with a basic physical action such as “have” and “touch” on an object (second virtual object) that is a virtual object in a virtual space structured on a screen of a display device on the basis of information obtained by detecting a motion of user's finger(s) and the like. In this information processing system, information regarding motions of the user's hand(s) and/or finger(s) and the like is reflected on motions of an operation element (first virtual 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fei with the features of object touch and transparency as taught by Yokoyama. The motivation would have been to provide novel and improved information processing apparatus, information processing method, and program, which are capable of improving the usability with respect to the object in the virtual space (para. 6).
Regarding claim 2, see the rejection of claim 1 above. Fei modified by Yokoyama further teaches to estimate the plurality of joint coordinates corresponding to a finger joint and a palm using the pre-trained learning model based on the detected user body being identified to be a hand (Fei: para. 23).
Regarding claim 3, see the rejection of claim 2 above. Fei modified by Yokoyama further teaches to render a virtual hand object (para. 27 and 40) and the rendered virtual object based on the estimated plurality of joint coordinates (Fei: para. 23 and 46).
Regarding claim 5, see the rejection of claim 1 above. Fei modified by Yokoyama further teaches to change a transparency of the user body and transparently display the user body, based on the touch being identified (para. 74-75 and 178).

Regarding claim 6, see the rejection of claim 1 above. Fei modified by Yokoyama further teaches receive depth data of the captured image from the camera, and generate the augmented reality image using the received depth data (e.g. depth camera and 26DOF- Fei: para. 23-25).
Claim(s) 9-11 and 13-14 recite(s) similar limitations as claim(s) 1-6 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1-6 is/are incorporated herein. Furthermore, Fei teaches a method to carry out the invention (para. 4).
Regarding claim 18, see the rejection of claim 9 above. Fei modified by Yokoyama further teaches wherein the identify of whether the user body touches the rendered virtual object comprises identifying whether the estimated plurality of joint coordinates are positioned at coordinates corresponding to the rendered virtual object (e.g. interaction with virtual object based on hand tracking- Fei: para. 23)

Claim(s) 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei (US 20180285636 A1) in view of Yokoyama (US 20210200301 A1) as applied to claim 1 above, in view of Mao (US 20180024641 A1).
Regarding claim 7, see the rejection of claim 1 above. As can be seen above, Fei as modified by Yokoyama teach/es machine learning algorithms (Fei: para. 25) but fails to explicitly teach wherein the pre-trained learning model is configured to be trained through a plurality of learning data comprising hand images by using a convolutional neural network (CNN).
In the same field of hand tracking, Mao teaches wherein the pre-trained learning model is configured to be trained through a plurality of learning data comprising hand images by using a convolutional neural network (CNN)- (e.g. neural network (CNN) method- para. 21). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems track skeletal hand movements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fei as modified by Yokoyama with the features of a CNN as taught by Mao. The motivation would have been to improve a model based on the learning, so that system 100 can perform the specific task based on the improved model (para. 31).
Regarding claim 8, see the rejection of claim 7 above. Fei as modified by Yokoyama and Mao further teaches wherein the plurality of learning data comprises first data in which a 3D coordinate is matched to at least one area of a hand image, and second data in which the 3D coordinate is not matched to the hand image, and wherein the pre-trained learning model is configured be trained by updating a weight value of the CNN based on the first data and the second data (e.g. system 100 may obtain hand positions in one or more past frames, feed the positions of the one or more past frames to a physical model (e.g., a free motion physics model), and obtain the predicted position based on the model output. The predicted position may include uncertainties and associated weights. At sub-step 404, system 100 may compare the observed position and the predicted position to verify the hand position. If a difference of the comparison is above a predetermined threshold, the method may proceed to sub-step 406. If the difference is not above the predetermined threshold, the method may positively verify the observed hand and proceed to sub-step 405. At sub-step 405, system 100 may update the observed position based on the predicted position and the verification- para. 38).
Claim(s) 15-16 recite(s) similar limitations as claim(s) 7-8 above, but in method form. Therefore, the same rationale used in regards to claim(s) 7-8 is/are incorporated herein. Furthermore, Fei teaches a method to carry out the invention (para. 4).

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei (US 20180285636 A1) in view of Yokoyama (US 20210200301 A1) as applied to claim 11 above, in view of Nam (US 20190206119 A1).
Regarding claim 17, see the rejection of claim 11 above. As can be seen above, Fei as modified by Yokoyama  teach/es all the limitations of claim 17 except wherein the transparency comprises change the transparency of one area of the rendered virtual object by changing an alpha value of a pixel in one area of the rendered virtual object.
In the same field of AR/VR, Nam teaches the transparency comprises change the transparency of one area of the rendered virtual object by changing an alpha value of a pixel in one area of the rendered virtual object. (e.g. The reason that the present invention uses the alpha value is because a transparency may be determined when the pixel in the color map of the real object are output together with the pixel in the color map of the virtual object- para. 60-65). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fei as modified by Yokoyama with the features of alpha values as taught by Nam. The motivation would have been alpha values, opacity and transparency are all well-known graphic techniques and would be obvious to one skilled to prevent occlusion of objects that are desired to be viewed.
Claim(s) 20 recite(s) similar limitations as claim(s) 17 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 17 is/are incorporated herein. Furthermore, Fei teaches a method to carry out the invention (para. 4).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei (US 20180285636 A1) in view of Yokoyama (US 20210200301 A1) as applied to claim 10 above, in view of Mori (US 20210117663 A1).
Regarding claim 19, see the rejection of claim 10 above. As can be seen above, Fei as modified by Yokoyama teach/es all the limitations of claim 19 except wherein the estimated plurality of joint coordinates comprise an estimate of coordinates of a hidden finger when a part of the hand is hidden by another object or subject.
In the same field of hand tracking, Mori teaches wherein the estimated plurality of joint coordinates comprise an estimate of coordinates of a hidden finger when a part of the hand is hidden by another object or subject (E.g. Even when a finger of a user's hand is partially hidden, for example, by the back of the user's hand in the image data captured by the camera 21 on the display device 20, the hand image detection section 51 assumes that the joint positions of the finger remain unchanged, and estimates and outputs the joint positions of the hidden finger in the image data regarded as a processing target as far as the hidden finger is imaged and included in the image data that is captured immediately before the earlier-mentioned captured image data and received from the display device 20- para. 33). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems track finger positions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fei as modified by Yokoyama with the features of hidden finger positions as taught by Mori. The motivation would have been to increase the opportunity of detecting a pose of user's hands (para. 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613